Citation Nr: 1142924	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for status post dislocation with closed reduction of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from February 2001 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia (in conjunction with the RO in Montgomery, Alabama), which denied the above claim. 

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  

This matter was previously before the Board in December 2009 and March 2011 at which time it was remanded for additional development.  It is now returned to the Board.

The issues of entitlement to a disability rating in excess of 10 percent for infrapatellar bursitis of the left knee, and entitlement to service connection for a thoracic spine disability, including as secondary to the Veteran's service-connected left knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's April 2009 statement.   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's right shoulder disability is characterized by limitation of motion midway between the side and shoulder level; limitation of motion at shoulder level; malunion of the humerus with moderate deformity; marked deformity of the arm; infrequent dislocations and guarding of movement only at shoulder level; frequent dislocations and guarding of all arm movements; or nonunion of the clavicle or scapula with loose movement. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for status post dislocation with closed reduction of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5200, 5201, 5202, 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent letters in October 2006 and March 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran alleges entitlement to a disability rating in excess of 10 percent for his service-connected right shoulder disability.  He alleges that his right shoulder disability affects his activities of daily living, such as playing sport and repetitive motion results in extreme pain.  It is noted that the Veteran is left hand dominant.  The current claim on appeal was received in October 2006.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The rating of the same disability under various diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate disability rating for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.
The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA shall obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner shall also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell the Court found an examination to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain." 
The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran's service-connected status post dislocation with closed reduction of the right shoulder is rated pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5203, pertaining to dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  When, as here, an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. 

Disabilities of the shoulder and arm are rated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Codes 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint.  When rating limitation of motion of the arm, under Diagnostic Code 5201, limitation of motion midway between the side and shoulder level contemplates a 20 percent disability rating for the minor side, and limitation of motion at shoulder level contemplates a 20 percent evaluation.  A 30 percent disability rating is assigned when motion is limited to 25 degrees from the side for the minor side, under Diagnostic Code 5201.  

Under Diagnostic Code 5202, for impairment of the humerus, a 20 percent disability rating is granted when there is malunion, with moderate deformity, for the minor arm; a 20 percent disability rating is warranted when there is marked deformity of the minor arm.  Also under Diagnostic Code 5202, for recurrent dislocations of the minor arm at the scapulohumeral joint, a 20 percent disability rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 20 percent disability rating is granted when there are frequent episodes and guarding of all arm movements for the minor arm.  A 40 percent disability rating is granted for fibrous union of the minor arm; a 50 percent disability rating is warranted for nonunion (false flail joint) of the minor arm and a 70 percent disability rating is warranted for loss of head of (flail shoulder) for the minor arm. 

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in the minor arm, a 10 percent disability rating is granted for malunion or nonunion without loose movement and a 20 percent disability rating is granted for nonunion with loose movement or for dislocation.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is left-handed and as such, minor, as opposed to major, shoulder disability ratings are applicable.  38 C.F.R. § 4.69.

The Board notes that a disability rating in excess of 10 percent for the Veteran's right shoulder disability would require, under the criteria for rating the shoulder and arm, limitation of motion midway between the side and shoulder level; limitation of motion at shoulder level; malunion of the humerus with moderate deformity; marked deformity of the arm; infrequent dislocations and guarding of movement only at shoulder level; frequent dislocations and guarding of all arm movements; or nonunion of the clavicle or scapula with loose movement.  38 C.F.R. § 4.71, Diagnostic Codes 5200-5203 .

VA treatment records demonstrate  that the Veteran presented with a three to four month history of intermittent right shoulder pain in October 2006.  The pain was affecting his general activities, social interactions and sleep. 

In November 2006, the Veteran was afforded a VA examination.  He reported with subjective complaints of continuous, mild to moderate, pain, accompanied by weakness, stiffness and swelling.  The Veteran denied any flare-ups.  His right shoulder disability affected his occupation, in that having to throw cables over the rafters doing insulation resulted in pain.  

Physical examination of the shoulders revealed mild tenderness.  There were surgical scars in a circular manner around the acromioclavicular joint, that was a cross of two centimeters by one centimeter.  The three scars were hypopigmented without erythema, edema, deformity, or limitation of the scarring area.  Range of motion testing demonstrated forward flexion to 170 degrees, with limitation due to tightness.  Abduction was to 180 degrees, with limitation due to tightness.  External and internal rotation was to 90 degrees, with limitation due to pain.  Range of motion was not additionally limited by a loss in degrees due to pain, fatigue or lack of endurance following repetitive use.  Muscle strength of the upper extremities was 4/5, bilaterally.  X-rays of the shoulder were essentially normal except for probable exostoses arising from the superior aspect of the mid shaft of the right clavicle related to old injury.  There was no significant osseous, articular or soft tissue abnormality.  There was no change when compared to the January 2004 radiographic report.    

In May 2009, the Veteran presented for VA treatment with complaints of right shoulder pain.  He denied any dislocations since his surgery in 2005.  Physical examination demonstrated marked impingement.  He was able to abduct and forward elevate.  There was marked apprehension with external rotation.  There was marked tenderness with internal rotation.  An associated  x-ray of the right shoulder demonstrated what may have been an old defect of the glenoid and possibly and old fracture.  The examiner suspected some degenerative changes as well as a SLAP lesion with possible rotator cuff pathology.  A magnetic resonance imaging (MRI) scan of the right shoulder was recommended.

A May 2009 MRI of the right shoulder demonstrated a wedge-shaped defect along the posterolateral aspect of the humeral head with sclerotic margins, which appeared to represent an old Hill-Sachs deformity.  There was a subchondral sclerosing and slight fragmentation along the anterior margins of the glenoid and at least partial tearing and slight fraying of the anterior margins of the glenoid labrum.  There was also mild downsloping acromion with mild granulation tissue of the acromioclavicular joint, which impressed upon the bursal surface of the supraspinatus and infraspinatus tendons with intra-substance partial tearing versus focal tendinopathy along the distal of the supraspinatus tendon without evidence of a full thickness tear.  

In October 2009, the Veteran's private treatment provider submitted that he had been treating the Veteran since 2005.  He indicated that the Veteran had undergone surgery in 2005 that had successfully discontinued the recurrent spontaneous dislocations he was experiencing.  The Veteran, however, continued to experience pain and reduced usage of the shoulder.  He characterized the Veteran's shoulder limitations as moderately severely.  The Veteran required hydrocodone to accomplish any basic activity of daily living.  At that time, the Veteran was functioning with a work restriction limiting him to less than 10 pounds and no use of the right arm overheard, so as to not provoke spontaneous dislocation.

In October 2009, the Veteran testified that his right shoulder disability affected the way he slept.  He denied any dislocations since his surgery in February 2005.  With regards to his employment, the Veteran indicated that whenever he had to work overhead or crawl around his shoulder would hurt.  He could not get up on a ladder and he had lost work because he had to hire other people to do some of his cable jobs.  

In response to the December 2009 remand instructions, the Veteran was afforded a VA examination in May 2010.  At that time, the Veteran was self-employed installing computer network systems.  The Veteran denied any bedrest or incapacitation in the last 12 months and interference with his activities of daily living or impediment to his usual occupation.  He did have to subcontract some installations because he was unable to pull computer cables through ceilings because of his right shoulder disability.  The Veteran denied any dislocations or reductions since his surgery.  He indicated that his shoulder "pops" but did not sublux or dislocate.  He denied constant pain; rather, he experienced flare-ups with overhead activity.  He could lift 50 pounds without difficulty.  Right shoulder stiffness, soreness and numbness affected his sleep.  He had not undergone any treatment for his right shoulder disability in the last 12 months.  

Repetitive range of motion testing demonstrated forward flexion limited to 160 degrees.  Abduction was limited to 150 degrees.  External rotation was limited to 60 degrees.  Internal rotation was limited 50 degrees.  Deep tendon reflexes were 3+ in the upper extremities and strength testing was 4+/5 in the right upper extremity.  An associated x-ray demonstrated a deformity of the midportion of the right clavicle, which appeared to be a fracture.  This appeared to be old.  Bone density was normal.  The glenoid was normal.  No foreign body was seen.  There was no evidence of malunion, nonunion, dislocation or spontaneous subluxation.  

In response to the March 2011 remand instructions, the Veteran was afforded an additional VA examination in March 2011.  The Veteran denied any prescribed bedrest or treatment for his right shoulder disability in the last 12 months.  He also denied any effect on his activities of daily living or any effect on his occupation.  There was a small impact on his ability to dress himself.  He endorsed subjective complaints of moderate pain, stiffness, swelling, instability, weakness.  He indicated that he occasionally wore a sling.  Two to three times a month he experienced flare-ups of pain and stiffness, that last one to two days.  At that time, the Veteran was unemployed due to the economy.  

Physical examination revealed three barely discernable, non-disfiguring surgical scars, two on the anterior shoulder, cruciform, one 1.5 centimeters and the other 2.0 centimeter.  The third scar was also cruciform, 1.5 centimeters on the posterior right shoulder.  Scars were superficial, nontender, and did not result on any limitation of motion or function.  

The examiner noted that the Veteran was left hand dominant.  Repetitive range of motion testing demonstrated forward flexion limited to 115 degrees, limited by stiffness.  Abduction was limited to 110 degrees, limited by stiffness.  External rotation was limited to 60 degrees.  Internal rotation was limited to 50 degrees.  There was no evidence of ankylosis, malunion, nonunion, impairment of the humerus, or nonunion or dislocation of the clavicle or scapula.  Sensation and strength were intact.  Diagnostic tests demonstrated a normal right shoulder.  The Veteran was diagnosed as having status post right shoulder dislocation, status post right shoulder arthroscopy, with barely discernable, well-healed, non-disfiguring surgical scarring.  Functional impairment was characterized as minimal.  There was no evidence of degeneration on x-ray.  The examiner opined that the Veteran could be expected to engage in the duties associated with his occupation.  He was left hand dominant and could perform his occupation with minimal accommodation.  Although he reported having to sub-contract some parts of his network installation, this was not demonstrated to be unusual, not customary or unreasonable in the field.  

As noted, in order to warrant a disability rating in excess of 10 percent, the Veteran's right shoulder disability would have to be characterized by limitation of motion midway between the side and shoulder level; limitation of motion at shoulder level; malunion of the humerus with moderate deformity; marked deformity of the arm; infrequent dislocations and guarding of movement only at shoulder level; frequent dislocations and guarding of all arm movements; or nonunion of the clavicle or scapula with loose movement.  38 C.F.R. § 4.71, Diagnostic Codes 5200-5203 .

Upon review of the aforementioned evidence, the Veteran's service-connected right shoulder disability does not warrant a disability rating in excess of 10 percent.  The competent medical evidence demonstrates, at its worst, forward flexion was limited t0 115, abduction was limited to 110 degrees, external rotation was limited to 60 degrees and internal rotation was limited to 50 degrees.   Thus, the evidence does not show that the Veteran's limitation of motion of the right arm was limited to midway between the side and shoulder level or limited at the shoulder level  such as to warrant an increased disability under the Diagnostic Code 5201.   The medical evidence does not show that the Veteran had any impairment of the humerus that resulted in a malunion of the humerus or marked deformity of the arm. 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Additionally, the medical evidence also does not show that the Veteran had any dislocation, nonunion of, or malunion of the clavicle or scapula, 38 C.F.R. § 4.71a, Diagnostic Code 5203, or ankylosis of the scapulohumeral articulation. 38 C.F.R. § 4.71a, Diagnostic Code 5200.

In addition, the Board further finds that there is no additional limitation of motion due to pain, fatigue, or similar symptoms as contemplated in the DeLuca case. VA examiners indicated that the Veteran had range of motion findings limited to some extent by pain and stiffness.  Those findings, however, did not approach those which would warrant a higher rating under the diagnostic codes for the shoulder and the arm.  The VA examiners described the Veteran's painful motion in their findings and noted that his disability caused limitations in his ability to perform activities, such as lifting overhead.  The Board has considered this evidence.  Indeed, the Board finds that the Veteran's complaints of pain and his functional impairments are consistent with, and encompassed by, the assigned 10 percent disability rating. 

The Board has considered the Veteran's statements as to the nature and severity of his right shoulder symptomatology.  The Veteran is certainly competent to report that his symptoms are worse and that a higher disability rating is warranted.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208  (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Finally, the Board notes that the Veteran has a three scars on his right shoulder.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban, 6 Vet. App. at 261. 

However, there is no competent medical evidence to suggest, nor does the Veteran contend, that the scars on his right shoulder manifest symptomatology that requires a separate disability rating.  In this respect, the March 2011 VA examiner noted that the scars were 1.5 centimeters and 2 centimeters in length, superficial, nontender, and did not result on any limitation of motion or function.  Accordingly, based on the medical evidence, the Board finds that a separate rating for the asymptomatic scars is not warranted.

The Board must also consider whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular disability rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular rating is not inadequate.  A disability rating in excess of that assigned is provided for certain manifestations of shoulder disabilities, but the medical evidence reflects that those manifestations are not present here.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right shoulder disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In conclusion, the preponderance of the evidence is against assigning a disability rating in excess of 10 percent for the Veteran's right shoulder disability, throughout the pendency of this appeal.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A disability rating in excess of 10 percent for status post dislocation with closed reduction of the right shoulder is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


